70 F.3d 1273
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy R. ROSE, Defendant-Appellant.
No. 95-5275.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1995.

Before:  JONES, NELSON, and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Timothy R. Rose, challenges the district court's refusal to decrease his offense level for acceptance of responsibility.


2
Defendant contends that the sentencing judge abused his discretion in denying a downward adjustment for acceptance of responsibility because he believed he did not have the option or authority to grant the adjustment.  That contention is not borne out by the record and is rejected upon the authority of our opinion in United States v. Byrd, 53 F.3d 144 (6th Cir.1995).  Furthermore, the court's finding that defendant had not clearly accepted responsibility for his offense cannot be clear error, since defendant's conviction followed a trial at which he denied his factual guilt and put the government to its burden of proof.  His is not one of the rare situations envisioned by U.S.S.G. Sec. 3E1.1(a).


3
Accordingly, defendant's sentence is affirmed.